                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               COLUMBIA DIVISION

 The United States of America, ex rel.            )             CA No.: 3:16-cv-01692-DCC
 Ashley C. Baggett, DPT,                          )
                                                  )
                   Plaintiffs,                    )
                                                  )
                       v.                         )
                                                  )
 Vital Energy Occupational Therapy and            )
 Wellness Center, LLC, D/B/A Vital Energy         )
 Wellness and Rehab Center,                       )
                                                  )
                  Defendant.                      )


                                    ORDER OF DISMISSAL

       Pursuant to Rule 41(a) of the Federal Rules of Civil Procedure and the False Claims Act,

31 U.S.C. ' 3730(b)(1), the United States and Relator Ashley C. Baggett, filed a Notice of

Dismissal in this civil action. Upon due consideration of the Notice, the United States’ Notice of

Intervention, and the other matters of record in this action,

       IT IS HEREBY ORDERED that:

               a. The claims against Defendant by the Relator are dismissed with prejudice;

               b. The claims against Defendant described as Covered Conduct, pursuant to and

                   consistent with the terms and conditions of the settlement agreement are

                   dismissed with prejudice as to the United States; and

               c. The Relator’s Complaint and related filings (ECF No. 1), the United States’

                   Notice of Election to Intervene (ECF No. 20), the Notice of Dismissal (ECF

                   No. 21), and this Order be unsealed;


       IT IS SO ORDERED.
This 26th day, November 2018

                                   s/Donald C. Coggins, Jr.
                                   ____________________________
                                   Donald C. Coggins, Jr.
                                   United States District Judge




                               2
